PER CURIAM.
The plaintiffs below timely appeal orders setting aside a default entered against the defendant Town of Inglis and dismissing appellants’ amended complaint with prejudice. We affirm. No error occurred in the court’s decision to set aside the default. In dismissing the amended complaint the court relied upon City of Orlando v. Orange County, 309 So.2d 16 (Fla. 4th DCA 1975), affirmed Orange County v. City of Orlando, 327 So.2d 7 (Fla.1976). The amended complaint clearly seeks to challenge or question the town’s boundaries and appellants’ attempts to distinguish the instant case from City of Orlando are unconvincing. Accordingly, we affirm the dismissal.
AFFIRMED.
THOMPSON, ZEHMER and BARFIELD, JJ., concur.